Citation Nr: 1411436	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-03 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for seizures.

2.  Entitlement to an evaluation in excess of 60 percent for service-connected lupus, erythematosus (previously tinea versicolor).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and his brother
ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 1989. 

This case comes before the Board of Veterans' Appeals  (the Board) on appeal from rating decisions of the VA RO in Muskogee, Oklahoma.  In a March 2009 rating decision, the RO, in part, declined to reopen a claim of entitlement to service connection for a seizure disorder.  Additionally, in a June 2009 rating decision, the RO continued the 60 percent evaluation for tinea versicolor and denied a TDIU. 

In October 2012, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

In January 2013, the Board reopened the Veteran claim for service connection for seizures, recharacterized the disability related to the Veteran's skin complaints, and remanded the issues currently on appeal for further development. 

In a January 2014 statement, the Veteran asserted that he is not requesting a higher rating for tinea versicolor but is arguing entitlement to TDIU based on lupus and seizures.  As will be discussed below, it is unclear from the medical evidence of record whether the Veteran's service-connected skin disability is tinea versicolor or lupus, erythematosus.  The proper characterization and evaluation of this issue is pertinent to the Veteran's claim for entitlement to TDIU and must be conducted before the Board can move forward in adjudicating his claims. 

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of these claims. 

Specifically, the January 2013 remand requested that the Veteran be scheduled for an appropriate examination with an appropriate QTC physician to determine the presence, nature, and etiology of any current seizure disorder or a disorder manifested by blackouts. 

The Veteran underwent a VA examination with regard to his seizure claim in August 2013.  However, this examination was not conducted by a QTC physician, and the Veteran has asserted in a December 2013 statement that this was a violation of the January 2013 remand.  In light of the fact that this examination was not conducted by a QTC physician, the Board finds that the August 2013 VA examination does not comply with the January 2013 remand instructions and this matter must be remanded once again in order to provide the Veteran the requested QTC examination.  See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, a September 2013 Report of General Information reflects that there is an available neurology report from Little Rock dated October 23, 2012.  This record should be obtained, along with any available VA treatment records pertaining to ongoing treatment that have not yet been associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

As to the claim for an increased evaluation for service-connected lupus, erythematosus (previously tinea versicolor), the Board determined in the January 2013 remand that the evidence of record at that time demonstrated that the disorder had been misdiagnosed.  Specifically, in April 2001, the Veteran submitted private dermatologist biopsy results in conjunction with his initial claim for service connection, which showed possible discoid lupus based on lymphocytic infiltrate of dermis.  The specimen was forwarded to the Armed Forces Institute of Pathology, which reviewed the specimen and rendered a diagnosis of lupus erythematosus.  In March 2011, the Veteran underwent an additional VA skin examination, which resulted in a diagnosis of lupus erythematosus-like skin lesions.  In a June 2012 addendum report, the physician found that the Veteran's "current skin condition is lupus erythematosus.  Lupus is at least as likely as not the correct diagnosis of the in-service skin condition. . .The initial rash of lupus can be similar in appearance to that of tinea versicolor." 

In a December 2009 rating decision, the RO denied service connection for lupus.  However, as the evidence of record at the time of the January 2013 remand established that the Veteran's skin disorder, for which service connection was granted, was actually lupus, the Board requested that this issue be reviewed to consider the Veteran's disorder under the applicable rating criteria for lupus, found in 38 C.F.R. § 4.88b, Diagnostic Code 6350. 

More recently, however, the Veteran underwent a VA examination in January 2014, at which it was determined that it is less likely as not the Veteran has systemic lupus erythematosus.  As an initial matter, it does not appear that this examination report was reviewed by the agency of original jurisdiction (AOJ) in the most recent supplemental statement of the case (SSOC).  Moreover, the January 2014 VA examiner indicated that there is no evidence for systemic lupus erythematosus, or any other autoimmune condition.  In rendering this opinion, the examiner failed to discuss the June 2012 VA diagnosis.  As such, this issue must be remanded to provide the Veteran with a QTC examination which addresses whether or not he has a diagnosis of lupus erythematosus and to allow the AOJ the opportunity to review all evidence of record before evaluating the Veteran's service-connected disability under the appropriate diagnostic criteria.  

The issue of entitlement to TDIU is inextricably intertwined with the claims being remanded.  In other words, if service connection is granted for a seizure disorder and/or an increased evaluation is granted for the skin disorder/lupus, this may impact the TDIU claim.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Action on the Veteran's TDIU claim is therefore deferred.

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and associate them with the Veteran's claims folder/electronic file.  All efforts to obtain additional evidence must be documented in the claims folder.  Specifically, efforts must be made to obtain an October 2012 neurology report from any VA medical facilities in Little Rock, Arkansas.  

2. Schedule the Veteran for an appropriate examination with an appropriate QTC physician to determine the presence, nature, and etiology of any current seizure disorder or a disorder manifested by blackouts.  The claims folder must be provided to and reviewed by the examiner.  Both the Veteran and his wife must be interviewed to obtain a complete history of symptoms and manifestations of the claimed seizure disorder.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

a. The examiner must establish whether the Veteran has a seizure disorder.

b. If it is determined that he does not have a seizure disorder, the examiner must address the lay and medical evidence showing a seizure disorder throughout the record and if applicable provide any alternate diagnoses for the various manifestations (e.g. blackouts). 

c. For any diagnosed disorder, 

      (1) provide an approximate date of onset, 

(2) opine whether it is at least as likely as not (50 percent probability or greater) that it is etiologically related to service, taking into consideration the credible lay evidence provided by the Veteran and his family,

(3) determine whether it is at least as likely as not (50 percent probability or greater) that the disorder was either (1) caused by or (2) is aggravated by the Veteran's service-connected skin disorder/lupus, and 

(4) if a diagnosed disorder is aggravated by the service-connected skin disorder/lupus, report the baseline level of severity of the seizure disorder prior to the onset of aggravation. If some of the increase in severity of the seizure disorder is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the symptoms reported by the Veteran, his wife, and other acquaintances, as well as the competent and credible lay testimony regarding the continuity of symptoms since service. 
	
The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

The examiner should explain the reasons behind any opinion expressed, and should attempt to reconcile any contradictory evidence of record.

3. Schedule the Veteran for an appropriate examination with an appropriate QTC physician to determine whether it is at least as likely as not that he has a diagnosis of lupus, and, if so, what type of lupus.  The examiner should discuss all pertinent diagnoses of record relating to lupus, to specifically include the diagnoses of lupus, erythematosus from the Armed Forces Institute of Pathology and the June 2012 VA examiner.

The claims folder must be provided to and reviewed by the examiner.  All indicated tests and studies should be performed.  All findings should be set forth in detail, to include findings regarding the severity of this disability, if diagnosed.  The examiner should explain the reasons behind any opinion expressed, and should attempt to reconcile any contradictory evidence of record.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

4. Readjudicate all of the Veteran's claims, to specifically include considering the Veteran's skin disorder/lupus under the appropriate regulations based on the evidence of record.  If action remains adverse to the Veteran, provide the Veteran and his representative with a SSOC and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


